JUDGE PAYNTER
delivered the opinion oe the court:
Tbe act approved March 2,1882, provides that, in all cases in tbe Court of Appeals in which it is made the *374duty of the attorney-general to represent the State, he shall for his services, in each case be paid out of the treasury of the State the sum of $20. At the time this act was passed the fees which were taxed in cases to which the Commonwealth was a party were for the benefit of the attorney-general, not for the Commonwealth. The act of March 2d, supra, contained this proviso, to-wit: “That in all cases in which an attorney’s fee is now by law taxed against the unsuccessful party the same shall be for the benefit of the Commonwealth and paid into the public treasury.”
In other words the fees that were then taxed for the benefit of the attorney-general were taxed for the benefit of the Commonwealth, and instead of having the attorney-general depend for compensation for his services upon the contingency of collecting the fee from the unsuccessful litigant the Commonwealth became bound for such fee and for reimbursement depends upon the contingency of a collection. ,
Under section 117, Kentucky Statutes, the attorney-general is paid a salary for his services. He is no longer paid a given sum per case. This section does not repeal the previous act providing that fees should be taxed for the benefit of the Commonwealth. The section does not relate to the matter of the taxation of costs in Commonwealth cases, but relates alone to the salary of the attorney-general. It is in nowise inconsistent with the act which requires that .$20 shall be taxed for the benefit of the Commonwealth.
*375The motion to correct the taxation of costs is overruled.